Citation Nr: 1522074	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  14-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James M. McElfresh II (Agent) of Veterans Angels, LLC


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from December 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the VA Regional Office (RO) in Cheyenne, Wyoming.

The Veteran's surviving spouse submitted evidence directly to the Agency of Original Jurisdiction (AOJ) requesting that she be substituted as the claimant in the Veteran's pending appeal before the Board.  However, the Board does not have jurisdiction to make determinations regarding substitution in the first instance.  Rather, such a determination must be made by the AOJ.  Although the Veteran's surviving spouse was awarded service connection for the cause of the Veteran's death, an official determination regarding substitution has not been made by the AOJ.  Accordingly, a claim for substitution is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In January 2015, the Board was notified that the Veteran died that month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  As noted in the Introduction, such a request has been filed with the AOJ and has been referred to the AOJ for action.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). 


ORDER

Whether new and material evidence has been received to reopen a claim of service connection for PTSD is dismissed.



		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


